Citation Nr: 0404180	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as a residual of cold weather exposure, to include 
emphysema.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for arthritis of the cervical spine and chronic 
neck pain, as residuals of cold weather exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife




ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had active service from October 1953 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina dated May 1998, March 2002, and 
January 2003.  In May 1998 the RO denied entitlement to 
service connection for emphysema, as a residual of a cold 
injury and also denied entitlement to service connection for 
a disability to the neck and upper body, to include arthritis 
of the cervical spine, and difficulty swallowing, also 
claimed as residuals of a cold injury.  In addition, the RO 
denied entitlement to service connection for renal problems.  
The matters were appealed to the Board in April 1999 with the 
exception of the issue for service connection for renal 
problems which the veteran withdrew.

In its September 2000 rating decision, the Board granted 
service connection for arthritis of the cervical spine and 
chronic neck pain, remanded to the RO the issue of 
entitlement to service connection for emphysema for further 
evidentiary development, and denied the claim for service 
connection for difficulty swallowing as not well grounded.

In a March 2002 rating decision implementing the Board's 
grant of service connection, the RO assigned a 10 percent 
rating to the veteran's service-connected arthritis of the 
cervical spine and chronic neck pain effective November 17, 
1997.  

In August 2002, the Board again remanded the issue of 
entitlement to service connection for emphysema, claimed as a 
residual of cold weather exposure, for further evidentiary 
development.  In particular, the Board addressed the fact 
that the 


record did not clearly resolve the questions of whether the 
veteran, in fact, had emphysema and if he did, whether the 
disability in any way related to the veteran's service, to 
include cold weather exposure.  The actions requested in that 
remand have been accomplished to the extent possible.  

Further, the Board notes that while the veteran specifically 
requested a hearing before the Board in his substantive 
appeal of January 2003, he subsequently withdrew this request 
in a written statement dated in March 2003.  Thus, the issues 
before the Board are ready for current appellate 
consideration.

As discussed in the following portion of this decision, the 
issue of entitlement to service connection for a lung 
disorder, claimed as a residual of cold weather exposure, to 
include emphysema is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's cervical spine disability is manifested by X-
ray evidence of degenerative changes at the cervical spine 
and severe chronic neck pain.


CONCLUSION OF LAW

The criteria for an initial evaluation of, but not greater 
than, 20 percent for arthritis of the cervical spine and 
chronic neck pain, as residuals of cold weather exposure, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5290, 5293 (West 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With respect to VA's duty to notify, in July 2001 the RO sent 
a letter to the veteran explaining the VCAA.  The letter also 
advised the veteran of the evidence needed to substantiate 
his claim for service connection and asked him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.

The Board notes that the July 2001 letter did not provide 
notice specific to the veteran's claim for entitlement to an 
initial disability evaluation in excess of 10 percent for 
arthritis of the cervical spine and chronic neck pain.  
However, in his December 2003, the VA General Counsel 
acknowledged that "if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue."  VAOPGPREC 8-2003.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the timing of the VCAA notice, the Court held in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), that the timing requirement of 38 U.S.C.A. § 5103(a) 
required that notice precede an initial unfavorable decision 
of the agency of original jurisdiction.  The Board notes that 
the March 2002 rating decision granting service connection 
for arthritis of the cervical spine complies with the 
provisions addressed by Pelegrini.  However, the Board notes 
that the rating decision in May 1998 which denied service 
connection for arthritis of the cervical spine, difficulty 
swallowing, emphysema and renal problems, does not comply 
with Pelegrini.   While it may have been advantageous to the 
veteran to have his claims adjudicated by the agency of 
jurisdiction after he was fully notified of the evidence 
necessary to substantiate his claim for service connection 
for emphysema, in this case where the claim predated the 
enactment of VCAA, the Board finds that the requirements of 
Pelegrini are inapplicable.  

With respect to VA's duty to assist the veteran, the RO 
requested the veteran's service medical records.  Further, 
three VA examinations that addressed the veteran's 
contentions in this case were undertaken in January 1998, 
July 2001, and December 2002.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
In fact, in response to the July 2001 letter, the veteran in 
a July 2001 Statement in Support of Claim stated that he did 
not have any additional evidence/information to send to VA at 
that time.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The Board observes that the veteran's service medical records 
cannot be located, and have either been lost or were 
destroyed in the 1973 fire at the National Personnel Records 
Center.  As noted above, VA has a duty to assist a claimant 
in developing the facts of a claim and to notify the claimant 
of the evidence necessary to substantiate a claim.  These 
obligations are heightened when service records have been 
destroyed in the 1973 NPRC fire, as may be the case here.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
denial of a claim rests in part on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required).  The 
Board has carefully reviewed the claims file to determine if 
a reasonably exhaustive search was made to either obtain or 
reconstruct the veteran's records, and concludes that the VA 
search for the veteran's file and attempts to obtain or 
reconstruct the service records, as well as attempts to 
obtain records from other sources, was thorough, and it is 
unlikely that any further attempts would be more successful.  

Factual Background

The only service medical record available for review is an 
April 1957 Report of Medical Examination.  In the Report of 
Medical Examination, the veteran's neck, spine, and lungs 
were evaluated as normal.  The examiner noted that the 
veteran had suffered a "frozen neck" in 1953 "after 
standing watch for 4 hours, hospitalized 14 days, difficulty 
swallowing since" and that that veteran suffered from "neck 
trouble, diagnosis unknown, caused by cold weather, 1955, 
hospitalized ... 7 days, difficulty swallowing since".  

The veteran submitted as evidence two letters from family 
members recalling the two episodes when the veteran's neck 
was affected due to the cold weather.  The letters recall 
that the veteran was hospitalized for each occurrence and 
that he suffered from recurring problems associated with the 
in-service occurrences.  

The veteran submitted as evidence a January 1999 letter from 
his private physician, Dr. JPW, who stated, "[the veteran] 
suffers with severe cervical spine limitation of motion.  His 
problems date back to an injury of 1953 at which time he was 
standing watch and developed severe neck pain, limitation of 
motion with difficulty swallowing.  He has had intermittent 
pain since that time.  I feel this holds the onset of his 
neck problems."  Accompanying Dr. JPW's letter were progress 
notes which followed the veteran's progress from June 1997 to 
December 1998 with diagnoses of sinusitis, bronchitis, lumbar 
strain, and c-spine DJD.       

In January/February 1998, the veteran was afforded VA 
Examinations that addressed the veteran's contentions.  
Examiners diagnosed the veteran with probable mild to 
moderate emphysema, chronic neck pain, questionable kidney 
disease, and history of cluster headache with classic 
Horner's syndrome, history of chronic tobacco use, and 
history of exposure with persistent cervical strain but 
normal neurologic function.  

A hearing for the veteran was held in April 1999 at the RO.  
Both the veteran and the veteran's wife testified.  The 
veteran described the circumstances surrounding the event 
which occurred in 1953 during basic training in New York in 
which the veteran claims his whole body except for his feet 
became frozen and he was admitted to the hospital for a 14-
day stay.  (Pages 3-5).  The veteran stated that after that 
exposure, he went on sick call approximately one or twice a 
month for difficulty swallowing and neck pain and then for 
cervical spine problems.  (Page 5).  The veteran testified 
that he mentioned these symptoms to the examiner during his 
separation examination but that the examiner did not 
physically examine him for any of the residuals he is now 
claiming should be service-connected.  (Pages 5-6).  

The veteran stated that he was treated for neck pain and 
difficulty breathing and swallowing by Dr. M from 1957 until 
his death in 1961.  (Page 7).  The veteran stated that he was 
treated for the same conditions by Dr. W from 1961 until his 
death.  (Pages 7-8).  The veteran stated that he has been 
treating with Dr. JPW since 1983 for neck cramps and swelling 
and difficulty swallowing when exposed to the cold.  (Pages 
8-9).  He also stated that he had spine problems that 
traveled up through his neck into his head.  (Page 9).  The 
veteran testified that he had been diagnosed and was being 
treated for emphysema by Dr. JPW.  (Page 9).  The veteran 
also testified that Dr. W was the first physician to suggest 
a relationship between the incident of cold weather exposure 
and the residuals with which the veteran was suffering at the 
time of the hearing. (Page 10).        

The veteran's wife testified that the veteran has had a lot 
of pain and problems with his neck since he separated from 
service in 1957. (Pages 11-12).

In July 2001 the veteran was afforded a VA examination to 
determine the current nature and etiology of the veteran's 
emphysema and to assess the veteran's service-connected 
cervical spine disability.  

In December 2002, the veteran was afforded a VA examination 
that addressed whether the veteran suffered from emphysema; 
and if so, whether such emphysema was, at least as likely as 
not, a result of in-service cold exposure, or was otherwise 
the result of injury or disease incurred or aggravated during 
active military service.  

Analysis

Initial Disability Evaluation in Excess of 10 Percent for 
Arthritis of the Cervical Spine and Chronic Neck Pain

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for arthritis of the cervical spine and chronic 
neck pain.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where the particular disability for which the veteran is 
service connected is not listed under a specific diagnostic 
code, it is rated by analogy to a closely related disability 
in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The RO has assigned the veteran's 10 percent disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

In the January/February 1998 VA examinations, Examiner JB's 
physical examination of the veteran revealed range of motion 
measures of 40 degrees of extension, 45 degrees of flexion, 
35 degrees of lateral bending to the right, 30 degrees on the 
left, 60 degrees of rotation to the right which was painful 
and 60 degrees on the left.  Examiner JB also noted that the 
veteran had some mild paravertebral muscular spasm but no 
bony tenderness.  The veteran had intact sensation to light 
touch in all sensory dermatomes in both upper extremities.  
Motor strength testing was 5/5.  Examiner JB noted that the 
veteran had symmetric deep tendon reflexes at the biceps and 
triceps.  Examiner JB diagnosed the veteran with history of 
exposure with persistent cervical strain but normal 
neurologic function.  

Examiner B's physical examination of the veteran revealed 
limitation in the range of motion of the neck in both lateral 
rotation and lateral bending.  Flexion and extension were 
approximately of normal range of motion.  Examiner B noted 
that with the veteran's arms outstretched, there was a fine 
flexion extension tremor of the fingers of both hands.  In 
addition Examiner B noted that the veteran "has evidence of 
cervical osteoarthritis without evidence of spinal cord 
impairment [and] 
without evidence of nerve root impairment.  This has 
essentially no limitation in the activities of daily 
living."  Examiner B continued, "[t]he other complaints of 
temporomandibular joint dysfunction similarly is not 
impairing in the activities of daily living and his tremor 
does not impair the activities of daily living.  ...  The 
headache he describes as a tendon type headache which is 
present on a random basis at least once or twice a month 
according to my interpretation of his history and while 
uncomfortable does not provide any impairment in his daily 
living activities."  

The July 2001 VA examination evaluated the veteran's cervical 
spine.  The physical examination revealed "1 cm --- test in 
flexion, 60 degrees extension, 60 degrees of inverted range 
of motion to the right and left."  Examiner JC noted that 
the veteran had 5/5 strength of bilateral upper extremities 
in all major muscle groups and that deep tendon reflexes of 
the brachialis and biceps were 2+.  The examiner also 
observed that there was no wasting noted.  The examiner 
diagnosed the veteran with mechanical neck pain without 
evidence of radiculopathy.  X-rays of the cervical spine 
revealed "mild subluxation of C5 on C6.  Loss of disk height 
at C5-6 and C6-7, worse at C6-7.  Degenerative change 
involved the uncovertebral joints at lower cervical levels.  
There appeared to be some foraminal stenosis on the left at 
C5-6 and C6-7.  Open mouth was unremarkable."

The Board finds that the veteran's symptoms can be more 
adequately analyzed by analogy to Diagnostic Code 5293.  The 
version of Diagnostic Code 5293 in effect through September 
22, 2002 provides that for mild intervertebral disc syndrome 
(IDS) a 10 percent rating is warranted.  For moderate IDS, 
with recurring attacks, a 20 percent rating will be assigned.  
38 C.F.R. § 4.71a.  Diagnostic Code 5293, based on IDS, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae; therefore, pursuant to Johnson 
v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is rated under 
Diagnostic Code 5293.  See also VAOPGCPREC 36-97.

The Board notes that, by regulatory amendment effective 
September 23, 2002, substantive changes were made to the 
schedular criteria for rating IDS.  The revised regulation 
provides that rating a disability under Diagnostic Code 5293 
may be on the basis of musculoskeletal/neurological findings 
or the frequency and extent of incapacitating episodes 
associated with the veteran's symptoms, whichever method 
produces the highest rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  The Board has considered initial ratings of the 
veteran's service-connected cervical spine disability by 
analogy under both the prior and revised criteria of 
Diagnostic Code 5293, and finds that the prior version is 
more favorable to the veteran, as that version would result 
in a higher initial rating of 20 percent for arthritis of the 
cervical spine and chronic neck pain.

The Board observes in this instance that the veteran's 
service-connected cervical spine disorder has been primarily 
characterized by complaints of severe neck pain, neck 
swelling, headaches, some decreased neck motion, and 
radicular symptomatology to varying degrees, as well clinical 
findings of mild subluxation of C5 on C6, loss of disk height 
at C5-6 and C6-7, degenerative changes, and some foraminal 
stenosis on the left at C5-6 and C6-7 on X-ray.  

The Board has carefully considered the totality of the 
evidence relating to the service-connected cervical spine 
disability in conjunction with the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59, to include functional impairment which 
may be attributed thereto with respect to the holding in 
DeLuca v. Brown, 8 Vet.App. 202, 205-7 (1995).  

The Board notes the veteran's subjective complaints of severe 
neck pain, nagging headaches, limitation of neck motion, pain 
and crepitation on motion, and tingling in the left hand 
fingers.  

Although the clinical evidence reflects that the range of 
motion of the neck was shown to be substantially full at the 
time the appellant was examined by and for the VA in January 
1998 and July 2001, the veteran's family physician who has 
been 
treating the veteran since 1984 stated in a January 1999 
letter that "[the veteran] suffers with severe cervical 
spine limitation of motion."  In addition, the record 
reflects that the clinical findings on the whole indicate a 
more moderate degree of pathology.  It is noted that the 
veteran was prescribed medication for the pain, and from the 
veteran's testimony, it appears that the veteran has had 
consistent and significant medical treatment for his cervical 
spine disorder since his discharge from service in 1957.

In light of the veteran's credible complaints of pain 
experienced in his cervical spine, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Therefore, based on the findings as listed 
above, the Board finds that the veteran's claim for an 
increased rating is granted.

Under the former criteria, 38 C.F.R. § 4.71a, DC 5293 
provided that a higher 40 percent evaluation is warranted for 
severe IDS with recurring attacks with intermittent relief.  
Under the revised criteria, 38 C.F.R. § 4.71a, DC 5293 
provides that IDS is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrants an 
evaluation of 40 percent, and a note to the revised criteria 
provides that, for purpose of evaluations under DC 5293, an 
incapacitating episode is defined as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.

The Board notes that there is no evidence of record that a 
physician has at any time prescribed bed rest as treatment 
for the veteran's cervical spine disability, and there has 
been no indication by the veteran that he has ever 
experienced episodes of this nature.  In addition, there is 
no evidence of any neurological impairment.  The Board, 
therefore, finds that the veteran has not had "incapacitating 
episodes" as that term is defined in revised DC 5293 and, for 
that reason, he is not entitled to an evaluation in excess of 
20 percent under the revised criteria. 

The Board thus finds that the veteran exhibits persistent 
symptoms comparable to those of moderate intervertebral disc 
syndrome.  The Board thus concludes that upon review of the 
clinical record with respect to Fenderson, a 20 percent 
disability evaluation for arthritis of the cervical spine and 
chronic neck pain is appropriate in light of the analysis 
noted above.  




ORDER

Entitlement to an initial disability evaluation of 20 percent 
for arthritis of the cervical spine and chronic neck pain, as 
residuals of cold weather exposure, is granted.


REMAND

As for the issue of entitlement to service connection for a 
lung disorder, claimed as a residual of cold weather 
exposure, to include emphysema, the veteran was diagnosed 
with COPD secondary to his smoking habits rather than 
exposure to his cold weather active duty, severe chronic neck 
pain, and a history of cluster headaches.  

At the January 3, 1993 VA examination, it is documented that 
the veteran told the examiner that he was a chronic smoker 
from age sixteen.  At the July 2001 VA examination, it is 
documented that the veteran told the examiner that he used to 
smoke about one pack of cigarettes per day until seven years 
ago and that while he was in the armed service he used to 
smoke about one pack.  

At the December 2002 VA examination, it is documented that 
the veteran told the examiner that he used to smoke one pack 
per day for 18 years, until 1957 and then after two years 
from 1969 until 1989 he started smoking one pack per day and 
he stopped smoking about seven years ago.  The examiner 
stated that the veteran's current COPD or emphysema is not 
related to service cold weather injury because the veteran is 
a nicotine abuser and he has COPD secondary to smoking rather 
than cold weather.  

As a result of legislation that became effective on June 9, 
1998, the VA is prohibited by statute from granting service 
connection for death or disability on the basis that such 
death or disability resulted from an injury or disease 
attributable to the use of tobacco products during military 
service.  38 U.S.C.A. § 1103).  See Kane v. Principi, 17 Vet. 
App 97, 101 (2003) (the plain language of the statute 
expresses Congressional intent to no longer award service 
connection for a death that results from a service-connected 
disease that was "capable of being attributed to the use of 
tobacco products" during service).  Consistent with the 
statutory change, the VA promulgated a regulation that 
prohibits the payment of compensation for disability 
attributable to the use of tobacco products during service 
based on claims received after July 9, 1998.

However, since the veteran's November 1997 claim was received 
before the effective date of the statutory change, it is 
entitled to consideration under the law in effect before June 
9, 1998.  The law in effect before July 9, 1998, is found in 
precedent opinions of the VA General Counsel.  In VAOPGCPREC 
2-93, it was held that direct service connection for a 
tobacco-related disability could be established where the 
evidence demonstrated that an underlying disease or injury 
was caused by tobacco use during service.  VAOPGCPREC 19-97 
clarified that service connection could be awarded on a 
secondary basis based on tobacco use after military service 
if it was shown that nicotine addiction arose during service 
and was the proximate cause of the disability or death.  The 
opinion set forth a two-pronged sequential analysis for 
determining whether secondary service connection was 
warranted: (1) The veteran must have acquired a chemical 
dependence on nicotine during service; and (2) the nicotine 
dependence must have been the proximate cause of the present 
disability.  See VAOPGCPREC 19-97 (May 13, 1997).

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1. The RO must provide the appellant with 
notice of the Veterans Claim Assistance 
Act of 2000, to include notice of what 
information or evidence is to be provided 
by the Secretary and what information or 
evidence is to be provided by the 
appellant.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159.

2.  The RO should arrange for appropriate 
VA physician to review all pertinent 
records associated with the claims file, 
and offer comments and an opinion as to 
the following: (i) did the veteran 
clearly and unmistakably enter service 
with a pre-existing nicotine addiction; 
(ii) if the veteran entered service with 
a pre-existing nicotine addiction, was 
there an increase in- service 
symptomatology, and if so, did that 
increase represent the natural progress 
of the disorder; and (iii) if the veteran 
did not clearly and unmistakably enter 
service with a pre-existing nicotine 
addiction, is it at least as likely as 
not that the veteran acquired a nicotine 
addiction during service.  Lastly, a 
reviewing physician should offer comments 
and an opinion as to the following:  (iv) 
whether the veteran's cigarette smoking 
was at least as likely as not the 
principal or contributory cause of the 
current lung disorder.

3.  In addition to the development 
requested above, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the VCAA.

4. Following completion of the requested 
development, the appellant's claim should 
be readjudicated.  If the decision 
remains unfavorable to the appellant, he 
and her representative should be given a 
Supplemental Statement of the Case and 
allowed sufficient time for a response.  
Thereafter, the claim should be returned 
to the Board for further consideration, 
if otherwise in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



